 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
by and among
 
RUBICON INTEGRATION, LLC,
 
THE MEMBERS OF RUBICON INTEGRATION, LLC
 
and
 
FORTRESS INTERNATIONAL GROUP, INC.
 


 
Dated as of November 30, 2007
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
TABLE OF CONTENTS
 

     
Page
 
ARTICLE I DEFINITIONS
1
       
1.1
 
Definitions
1
   
ARTICLE II PURCHASE AND SALE OF THE MEMBERSHIP INTERESTS; EARN-OUT
6
       
2.1
 
Purchase and Sale of the Membership Interests.
6
2.2
 
Closing
7
2.3
 
Deliveries and Payments at the Closing.
7
2.4
 
Earn-Out Payments.
8
       
ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
12
       
3.1
 
Organization and Standing
12
3.2
 
Authorization of the Company
12
3.3
 
Noncontravention
12
3.4
 
Consents and Filings
13
3.5
 
Capitalization
13
3.6
 
Subsidiaries
13
3.7
 
Financial Statements
13
3.8
 
Absence of Undisclosed Liabilities
14
3.9
 
Absence of Certain Changes
14
3.10
 
Litigation
15
3.11
 
Compliance with Laws.
15
3.12
 
Scheduled Contracts and Proposals.
15
3.13
 
Intellectual Property.
17
3.14
 
Benefit Plans.
18
3.15
 
Labor; Employees.
19
3.16
 
Taxes
19
3.17
 
Environmental Matters
20
3.18
 
Real Property
20
3.19
 
Personal Property
20
3.20
 
Sufficiency of Assets
20
3.21
 
Insurance
20
3.22
 
Suppliers and Clients
21
3.23
 
Bank Accounts; Authorized Signatories
21
3.24
 
Brokers
21
3.25
 
Affiliate Transactions
21
3.26
 
Books and Records
21
3.27
 
Restrictions on Business Activities
21
3.28
 
Certain Business Practices
21
3.29
 
Takeover Statutes
22

 
(i)

--------------------------------------------------------------------------------


 
Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLERS
22
       
4.1
 
Authorization
22
4.2
 
The Membership Interests
22
4.3
 
Consents and Filings
22
4.4
 
Noncontravention
23
4.5
 
No Legal Proceedings
23
4.6
 
Receipt of Buyer Common Stock for Seller’s Own Account
23
4.7
 
Accredited Investor
23
4.8
 
Disclosure of Information
23
4.9
 
Restricted Securities
23
4.10
 
Legends
23
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
24
       
5.1
 
Organization and Existence
24
5.2
 
Authorization
24
5.3
 
Consents and Filings
24
5.4
 
Noncontravention
24
5.5
 
No Legal Proceedings
24
5.6
 
Valid Issuance of Buyer Common Stock
25
5.7
 
Brokers
25
5.8
 
Commission Filings
25
5.9
 
No Material Adverse Change
25
       
ARTICLE VI COVENANTS
26
       
6.1
 
Conduct of the Business
26
6.2
 
Access
26
6.3
 
Government Filings
26
6.4
 
Further Actions
26
6.5
 
Tax Returns
27
6.6
 
No Solicitation of Other Proposals.
27
6.7
 
Noncompetition and Nonsolicitation.
28
   
ARTICLE VII CONDITIONS TO CLOSING
29
       
7.1
 
Conditions Precedent to Buyer’s Obligations
29
7.2
 
Conditions Precedent to the Company’s and Seller’s Obligations
31
       
ARTICLE VIII INDEMNIFICATION OBLIGATIONS
31
       
8.1
 
Survival
31
8.2
 
Sellers’ Indemnification Obligations
32
8.3
 
Notice of Claim
32
8.4
 
Direct Claims
33
8.5
 
Third Party Claims
33

 
(ii)

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
8.6
 
Disputes
34
8.7
 
Buyer’s Indemnification Obligations
34
8.8
 
Exclusive Remedy
34
 
     
ARTICLE IX TERMINATION, AMENDMENT AND WAIVER
35
       
9.1
 
Termination
35
9.2
 
Effect of Termination
35
       
ARTICLE X MISCELLANEOUS
35
       
10.1
 
Expenses; Transfer Taxes
35
10.2
 
Notices
36
10.3
 
Severability
37
10.4
 
Amendments and Waivers
37
10.5
 
Counterparts
37
10.6
 
Entire Agreement
38
10.7
 
No Third Party Beneficiaries
38
10.8
 
Governing Law
38
10.9
 
Consent to Jurisdiction; Waiver of Jury Trial
38
10.10
 
Publicity
38
10.11
 
Assignment
39
10.12
 
Construction
39

 
(iii)

--------------------------------------------------------------------------------


 
Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of November 30, 2007 by and among FORTRESS INTERNATIONAL GROUP,
INC., a Delaware corporation (“Buyer”), RUBICON INTEGRATION, LLC, a Delaware
limited liability company (the “Company”), and the undersigned members of the
Company (each, a “Seller” and, collectively, the “Sellers”).
 
RECITALS
 
A. The Sellers own, in the aggregate, 100% of the membership interests in the
Company (collectively, the “Membership Interests”), with each Seller
individually owning the Membership Interest set forth on Schedule A.
 
B. Buyer desires to purchase from the Sellers, and the Sellers desire to sell to
Buyer, the Membership Interests in the Company, in each case on the terms and
subject to the conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions. As used in this Agreement, the following terms have the
following meanings:
 
 
 
“2008 Earn-Out Period” has the meaning set forth in Section 2.4(c).


“2009 Earn-Out Period” has the meaning set forth in Section 2.4(c).


“AAA” has the meaning set forth in Section 8.6.


“Affiliate” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
Common Control with, such first Person.


“Agreement” has the meaning set forth in the preamble to this Agreement.


“Acquisition Proposal” has the meaning set forth in Section 6.6(a).


“Business” has the meaning set forth in Section 6.7(b).
 

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
“Business Day” means any day other than a Saturday or Sunday or any day banks in
the State of New York are authorized or required to be closed.
 
“Buyer” has the meaning set forth in the preamble to this Agreement.
 
“Buyer Common Stock” has the meaning set forth in Section 2.1(b)(iv).
 
“Buyer Indemnified Parties” has the meaning set forth in Section 8.2.
 
“Buyer SEC Reports” means all forms, reports and documents required to be filed
by Buyer with the SEC under the Exchange Act and the Securities Act during the
one year period ending on the date hereof.
 
“Cash Consideration” has the meaning set forth in Section 2.1(b)(i).
 
“Change of Control Payments” has the meaning set forth in Section 3.15(c).
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“Company Plan” has the meaning set forth in Section 3.14(a).
 
“Company Representatives” has the meaning set forth in Section 6.6(a).
 
“Consent” has the meaning set forth in Section 3.4.
 
“Control” (including, with correlative meanings, the terms "Controlled by",
"Controlling" and "under common Control with") shall mean the possession,
directly or indirectly, through one or more intermediaries or otherwise, of any
one or more of the following: (i) in the case of a corporation, more than fifty
percent (50%) of the outstanding voting securities thereof; (ii) in the case of
a partnership, limited partnership, limited liability company or joint venture,
the right to more than fifty percent (50%) of the distributions therefrom
(including liquidating distributions); (iii) in the case of a trust or estate,
more than fifty percent (50%) of the beneficial interest therein; (iv) in the
case of any entity, more than fifty percent (50%) of the economic or beneficial
interest therein; or (v) in the case of any entity, the power or authority,
through ownership of voting securities, by contract or otherwise, to direct or
cause the direction of the management, activities or policies of the entity.
 
2

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

“Damages” means any and all claims, lawsuits, liabilities, losses, damages,
costs and expenses, including the reasonable fees and disbursements of counsel
(including fees of attorneys and paralegals, whether at the pre-trial, trial, or
appellate level, or in arbitration) and all amounts reasonably paid in
investigation, defense, or settlement of any of the foregoing. Damages shall be
limited to the actual damages suffered or incurred by a Party and in no event
will any party hereto have any liability to another party for any punitive,
special, consequential, indirect or incidental damages of any kind or nature
including, but not limited to, lost profits. 
 
“Direct Claim” has the meaning set forth in Section 8.3.
 
“Direct Claim Counter Notice” has the meaning set forth in Section 8.4.
 
“Earn-Out Payment” has the meaning set forth in Section 2.1(b)(iii).
 
“Earn-Out Period” has the meaning set forth in Section 2.4(c).
 
“Earn-Out Worksheet” has the meaning set forth in Section 2.4(a).
 
“Employment Agreement” has the meaning set forth in Section 2.3(b)(ii).
 
“Encumbrance” means any charge, claim, lien, pledge, security interest, voting
agreement, option to purchase, right of first refusal to purchase, and, in the
case of real property, easement, servitude, right of way, or similar
restriction.
 
“ERISA” has the meaning set forth in Section 3.14(a).
 
“Escrow Agent” has the meaning set forth in Section 2.3(a)(iii).
 
“Escrow Agreement” has the meaning set forth in Section 2.3(a)(iii).
 
“Filing” has the meaning set forth in Section 3.4.
 
“Financial Statements” has the meaning set forth in Section 3.7.
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Entity” means any U.S. or foreign federal, state, provincial or
local governmental authority, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.
 
“Gross Profit” means (a) all Revenue of the Company from the Company’s (i)
existing client list, (ii) any new clients obtained after the Closing Date, and
(iii) any client accounts assigned to the Company by the Buyer or from any
division or operation of Buyer, [Information Omitted and Filed Separately with
the Commission under Rule 24B-2].
 
“Income Recognition Method” means, for the purposes of determining Gross Profit,
the Percentage of Completion Method based on Revenue Billed.
 
3

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
“Indemnifying Party” has the meaning set forth in Section 8.3.
 
“Intellectual Property” means all U.S. and foreign intellectual property rights,
including patents, inventions, technology, discoveries, processes, know-how,
trademarks, service marks, trade names, brand names, domain names, corporate
names, logos, copyrights, and copyrightable works (including software and
related items), and trade secrets, and all registrations, applications,
continuations, continuations-in-part, divisions, provisionals, reissues,
re-examinations and similar protections relating thereto.
 
“Knowledge” means the actual knowledge, after reasonable inquiry, of the
Sellers, after reasonable investigation by such persons.
 
“Law” means any domestic or foreign, federal, state, provincial or local
statute, law, ordinance, rule, regulation, order, writ, injunction, directive,
judgment, decree or other requirement of any Governmental Entity.
 
“Lease” has the meaning set forth in Section 3.18.
 
“Legal Proceeding” means any action, claim, lawsuit, arbitration, proceeding or
investigation.
 
“Material Adverse Effect” means a material adverse effect on the business,
assets, financial condition, results of operations or prospects of the Company,
taken as a whole; provided, however, that in no event shall any of the following
be deemed, either alone or in combination, to constitute, nor shall any of the
following be taken into account in determining whether there has been, a
Material Adverse Effect: (i) any effect that results from changes in general
economic conditions or changes in securities markets in general, (ii) any effect
that results from general changes in the industries in which the Company
operates, (iii) any effect related to the public announcement or pendency of the
transactions contemplated by this Agreement, including, without limitation, (A)
any actions of competitors, or (B) any actions taken by or losses of employees,
(iv) any effect that results from any action taken pursuant to or in accordance
with this Agreement, or (v) any issue or condition otherwise known to the other
party prior to the date of this Agreement.
 
“Noncompete Parties” has the meaning set forth in Section 6.7(a).
 
“Note A” has the meaning set forth in Section 2.1(b)(ii).
 
“Note B” has the meaning set forth in Section 2.1(b)(iii).
 
“Notes” shall mean both Note A and Note B.
 
“Notice of Claim” has the meaning set forth in Section 8.3.
 
4

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
“Ordinary Course of Business” shall mean, with respect to the applicable Person,
the specific action is consistent with the past practices of the Person and is
taken in the ordinary course of the normal day-to-day operations of such Person.
 
“Parties” means the parties to this Agreement, and “Party” means any of the
Parties.
 
“Permit” means any permit, licenses, registrations or other authorization by any
Governmental Authority.
 
“Permitted Encumbrances” means (i) liens for taxes, assessments and other
governmental charges not yet due and payable or, if due, (A) not delinquent or
(B) being contested in good faith by appropriate proceedings; (ii) mechanics’,
workmen’s, repairmen’s, warehousemen’s, carriers’ or other liens arising or
incurred in the ordinary course of business; (iii) liens or title retention
arrangements arising under original purchase price conditional sales contracts
or equipment leases with third parties entered into in the ordinary course of
business; (v) with respect to real property, (A) easements, licenses, covenants,
rights-of-way and other similar restrictions, including, without limitation, any
other agreements or restrictions which would be shown by an investigation of
title to the extent and nature which a prudent buyer of property in the relevant
jurisdiction would carry out, (B) any conditions that may be shown by survey,
title report or physical inspection (whether or not made) and (C) zoning,
building and other similar restrictions, so long as none of (A) or (B) or (C)
prevent the use of such real property substantially as currently used by the
Company or materially affect the value of any such property.
 
“Person” means any individual, corporation, limited liability company, limited
partnership, general partnership, joint venture, trust, association,
Governmental Entity or other organization or entity.
 
“Proposals” has the meaning set forth in Section 3.12(c).
 
“Purchase Price” has the meaning set forth in Section 2.1(b).
 
“Revenue” means the gross revenue of the Company, including the Sales
Commissions, recognized using the Income Recognition Method, determined in
accordance with GAAP.
 
“Sales Commission” means an amount equal to the gross profit earned by Buyer and
its Affiliates, other than the Company, (“Other Affiliated Entities”) on
projects that are sold by employees of the Company for the benefit of the Other
Affiliated Entities. Such gross profit shall be computed in the same manner as
Gross Profit under this Agreement but shall not be reduced by any expense or
other charge incurred by such Other Affiliated Entity for selling, general and
administrative expenses.
 
“Scheduled Contracts” has the meaning set forth in Section 3.12(a).
 
5

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
“Section 2.4(b) Accountants” has the meaning set forth in Section 2.4(b).
 
“Section 2.4(b) Notice” has the meaning set forth in Section 2.4(b).
 
“SEC” means the Securities Exchange Commission of the United States.
 
“Securities Act” has the meaning set forth in Section 4.7.
 
“Seller” and “Sellers” have the meanings set forth in the preamble to this
Agreement.
 
“Seller Indemnified Parties” has the meaning set forth in Section 8.2.
 
“Seller’s Cash Consideration” with respect to any Seller means the dollar amount
of Cash Consideration equal to the product of (x) the aggregate Cash
Consideration payable pursuant to Section 2.1(b)(i) multiplied by (y) such
Seller’s Proportionate Interest.
 
“Seller’s Proportionate Interest” with respect to any Seller means the
percentage set forth opposite such Seller’s name on Schedule A attached hereto.
 
“Sellers’ Representative” has the meaning set forth in Section 2.4(a).
 
“Seller’s Stock Consideration” with respect to any Seller means the number of
shares of Buyer Common Stock equal to the product of (x) 200,000, multiplied by
(y) such Seller’s Proportionate Interest.
 
“Tax” or “Taxes” means all United States federal, state, local and foreign
income, profits, franchise, gross receipts, payroll, sales, employment, use,
property, real estate, excise, value added, estimated, stamp, alternative or
add-on minimum, environmental, withholding and any other taxes, duties or
assessments, together with all interest, penalties and additions imposed with
respect to such amounts.
 
“Tax Authority” means any domestic, foreign, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.
 
“Tax Return” means any return, report, information return or other document
(including any related or supporting information) required to be filed with any
Tax Authority with respect to Taxes, including information returns, claims for
refunds of Taxes and any amendments or supplements to any of the foregoing.
 
“Third Party Claim” has the meaning set forth in Section 8.3.
 
6

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE II
PURCHASE AND SALE OF THE MEMBERSHIP INTERESTS; EARN-OUT
 
2.1 Purchase and Sale of the Membership Interests. 
 
(a) Subject to the terms and conditions hereof, at the Closing, each Seller
shall sell, transfer, assign and deliver to Buyer, and Buyer shall purchase and
accept from each Seller, the Membership Interest of each Seller, free and clear
of Encumbrances of any kind. 
 
(b) The aggregate purchase price to be paid to the Sellers for the Membership
Interests (the “Purchase Price”), shall consist of the following:
 
(i) $4,500,000 in cash (the “Cash Consideration”);
 
(ii) an unsecured promissory note payable to Berkowitz, Trager & Trager, Trustee
for the benefit of the Sellers in the aggregate original principal amount of
$2,000,000, substantially in the form attached hereto as Exhibit A (“Note A”);
 
(iii) an unsecured promissory note payable to Berkowitz, Trager & Trager,
Trustee for the benefit of the Sellers in the aggregate original principal
amount of $1,500,000, substantially in the form attached hereto as Exhibit B
(“Note B”);
 
(iv) 200,000 shares of common stock of Buyer, par value $0.0001 per share (the
“Buyer Common Stock”); and
 
(v) the earn-out amounts, if any, determined and payable in accordance with the
provisions of Section 2.4, in the event the Company achieves certain Gross
Profits.
 
2.2 Closing. The closing of the purchase and sale of the Membership Interests
(the “Closing”) will take place on the second Business Day following the
satisfaction or waiver of the conditions set forth in Article VII, or at such
other date as may be agreed to by the Parties (the date on which the Closing
actually occurs being referred to as the “Closing Date”). 
 
2.3 Deliveries and Payments at the Closing. 
 
(a) At the Closing, Buyer shall deliver or cause to be delivered:
 
(i) to each Seller, as set forth on Schedule A, such Seller’s Cash
Consideration, by wire transfer of immediately available funds to Berkowitz,
Trager & Trager, Trustee for the benefit of the Sellers, in each case against
delivery by such Seller of duly executed assignments of Membership Interests;
 
(ii) the Notes referred to in Section 2.1(b)(ii) and Section 2.1(b)(iii);
 
7

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
(iii) to Berkowitz, Trager & Trager as escrow agent (the “Escrow Agent”), under
an escrow agreement to be entered into at Closing, substantially in the form of
Exhibit C hereto (the “Escrow Agreement”), duly executed certificates for the
200,000 shares of Buyer Common Stock representing each Seller’s Stock
Consideration in the amounts set forth on Schedule A, to be held by the Escrow
Agent in accordance with the terms and conditions of the Escrow Agreement;
 
(iv) to the Company, the officer’s certificate referred to in Section 7.2(c)
hereof; and
 
(v) such other documents as Sellers may reasonably request to demonstrate
satisfaction of the conditions and compliance with the covenants set forth in
this Agreement.
 
(b) At Closing, Sellers, as applicable, shall deliver or cause to be delivered
to Buyer:
 
(i) a receipt for the payment of each Seller’s Cash Consideration;
 
(ii) Employment Agreements, dated as of the Closing Date, executed by each of
James Embley, Eric Holzworth and William Pirrone, and each in form and content
mutually acceptable to the parties thereto;
 
(iii) the certificate referred to in Section 7.1(c) hereof;
 
(iv) a fully-executed Escrow Agreement; and
 
(v) such other documents as Buyer may reasonably request to demonstrate
satisfaction of the conditions and compliance with the covenants set forth in
this Agreement.
 
2.4 Earn-Out Payments. 
 
(a) Delivery of Financial Information. On or prior to each of March 31, 2009 and
March 31, 2010, Buyer shall deliver to each Seller a work sheet (the “Earn-Out
Worksheet”) prepared in good faith by Buyer’s independent public accountants or
Buyer’s Chief Financial Officer (or his designee), setting forth Buyer’s
determination of Gross Profit for the applicable Earn-Out Period (as defined
below) together with all of the material elements of such calculation and such
other information and documentation as Seller’s Representative may reasonably
request to assess the accuracy of the calculation. Sellers shall have the right,
at Sellers’ expense, at reasonable times and upon reasonable notice, to examine,
and to have one representative, who shall initially be Rudy Kraus, (the
“Sellers’ Representative”) or Sellers’ accountants examine, the books and
records of the Company and the Buyer’s accountants workpapers to determine
whether the calculation and payment of the Earn-Out Payment are in accordance
with the provisions of this Agreement. 
 
8

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
(b) Disputes Regarding Earn-Out Worksheet. In the event that Sellers dispute any
amounts reflected on any Earn-Out Worksheet, Sellers’ Representative shall
notify Buyer in writing (such notice, a “Section 2.4(b) Notice”), within 30 days
after the delivery of the Earn-Out Worksheet (the “Dispute Deadline”), setting
forth the amount, nature and basis of the dispute. Within the following 10 days,
the parties shall use their reasonable best efforts to resolve in good faith
such dispute. Upon their failure to do so, Sellers’ Representative and Buyer
shall within 10 days from the end of such 10 day period jointly engage an
independent accountant (one who has not had any prior relationship with any of
the Parties) (the “Section 2.4(b) Accountants”). The Section 2.4(b) Accountants
shall be engaged jointly by Buyer and Sellers’ Representative to decide the
dispute with respect to the Earn-Out Worksheet within 30 days from its
appointment; such decision to be communicated to both parties in writing. The
Section 2.4(b) Accountants  shall resolve the dispute based solely on
presentations by Buyer and Sellers, and not by independent review and shall
render its decision (together with a brief explanation of the basis therefor) to
Buyer and Seller, as soon as reasonably practicable but in any event not later
than forty-five (45) business days following submission of the dispute to it.
The fee of the Section 2.4(b) Accountants shall be borne fifty percent (50%) by
Sellers and fifty percent (50%) by Buyer unless the Section 2.4(b)
Accountants decides, based on its determination with respect to the
reasonableness of the respective positions of Buyer and Sellers that the fee
shall be borne in unequal proportions. The Section 2.4(b) Accountants shall have
exclusive jurisdiction over, and resort to the Section 2.4(b) Accountants as
provided in this Section 2.4 shall be the sole recourse and remedy of the
parties against one another or any other Person with respect to, any disputes
arising out of or relating to the Earnout. The decision of the Section 2.4(b)
Accountants shall be final and binding upon the parties and accordingly a
declaratory judgment by a court of competent jurisdiction may be entered in
accordance therewith.
 
(c) Calculation of Earn-Out Payment. [Information Omitted and Filed Separately
with the Commission under Rule 24B-2]
 
(d) Payment. Subject to the provisions of Section 2.4(e), Buyer shall deliver
any Earn-Out Payment to Sellers based on each Seller’s Proportionate Interest
determined in accordance with Schedule A. Such Payment shall be made within 15
days of the earlier of expiration of the Dispute Deadline without the delivery
of a Section 2.4(b) Notice or the decision of the Section 2.4(b) Accountants, as
applicable.
 
Any sums owing by Buyer to Sellers on account of the payments to be made under
this Section 2.4 which are not paid when due as provided herein shall bear
interest at a rate equal to two (2) percentage points over the Wall Street
Journal “Prime Rate”, as the same may be announced from time to time, until the
applicable payment has been paid in full. Interest shall be calculated based
upon a 360-day year and based upon the unpaid balance of the payment, as the
same may be from time to time.
 
9

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(e) Right of Set-Off. Buyer’s obligation to make the Earn-Out Payments is
subject to reduction or non-payment due to any claim for Damages that a Buyer
Indemnified Party may have against Sellers in accordance with Article VIII,
subject to the provisions of Section 8.2 hereof . In the event that Buyer
determines to exercise its right of set-off pursuant to this Section 2.4, Buyer
shall comply with the provisions of this Section 2.4 in determining the Earn-Out
Payment and shall pay the amount, if any, by which the Earn-Out Payment exceeds
the amount set-off by Buyer.
 
(f) Earn-Out Term. Buyer acknowledges that the possibility of receiving the
Earn-Out Payments comprises a material inducement for Sellers to enter into this
Agreement During each of the Earn-Out Periods, Buyer shall (i) operate the
Company in the ordinary course, reasonably consistent with past practices of
Sellers, (ii) not change the operations of the businesses of the Company in any
material way that would have a material adverse effect on either Gross Profit or
the ability to make Earn-Out Payments to Sellers hereunder, provided, that
Sellers acknowledge that Buyer may combine or convert the Company into divisions
of Buyer or an Affiliate of Buyer, and (iii) conduct the Business post Closing
in such a manner as to be able to track Gross Profit on a job by job basis, and
all other financial matters and related items necessary for calculating the
Earn-Out Payment due hereunder, and, in connection therewith, shall keep true,
complete and accurate books of account and records, covering all transactions
relating to the subject matter of this Section 2.4.
 
2.5 Working Capital Adjustment
 
(a) Preparation of Preliminary Statement of Working Capital.  As soon as
reasonably possible after the Closing Date (but not later than 60 days
thereafter), Buyer will prepare, or cause to be prepared by its independent
accountant, a preliminary statement of working capital (the “Preliminary
Statement of Working Capital”) setting forth (i) the Current Assets and Current
Liabilities of the Company and (ii) the Net Working Capital of the Company, in
each case as of the Closing Date. For purposes of this Agreement, (A) “Current
Assets” shall mean all assets of the Company, which in accordance with GAAP
shall constitute current assets, (B) “Current Liabilities” shall mean all
liabilities of the Company which in accordance with GAAP shall constitute
current liabilities; and (C) “Net Working Capital” shall mean Current Assets
minus Current Liabilities. The Preliminary Statement of Working Capital shall be
prepared in accordance with GAAP.
 
(b) Review of Preliminary Statement of Working Capital. On or prior to the date
on which the Preliminary Statement of Working Capital is due (as contemplated by
Section 2.5(a)), Buyer shall deliver to Seller Representative the Preliminary
Statement of Working Capital. The Seller Representative and its independent
accountant may review the Preliminary Statement of Working Capital and may make
inquiry of Buyer and its representatives, and Buyer and the Company will make
available to the Seller Representative and his representatives, as reasonably
requested, all books and records relating to the Preliminary Statement of
Working Capital within their possession. The Preliminary Statement of Working
Capital shall be binding and conclusive upon, and deemed accepted by, the Seller
Representative unless the Seller Representative shall have notified Buyer in
writing of any objections thereto consistent with the provisions of this Section
2.5 within thirty (30) days after receipt thereof. The written notice delivered
by the Seller Representative to Buyer under this Section 2.5(b) shall specify in
reasonable detail each item on the Preliminary Statement of Working Capital that
Seller disputes, a summary of the reasons for such dispute and the portion of
the Preliminary Statement of Working Capital, if any, which Seller does not
dispute.
 
10

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(c) Disputes. 
 
Disputes between Buyer and Sellers relating to the Preliminary Statement of
Working Capital that cannot be resolved by Buyer and Seller within thirty (30)
days after receipt by Buyer of the notice referred to in Section 2.5(b) shall be
resolved in the manner set forth in Section 2.4(b) above. The Section 2.4(b)
Accountants shall have exclusive jurisdiction over, and resort to the Section
2.4(b) Accountants as provided in this Section 2.5(c) shall be the sole recourse
and remedy of the parties against one another or any other Person with respect
to, any disputes arising out of or relating to the Working Capital. The decision
of the Section 2.4(b) Accountants shall be final and binding upon the parties
and accordingly a declaratory judgment by a court of competent jurisdiction may
be entered in accordance therewith.
 
(d) Final Statement of Working Capital. 
 
The Preliminary Statement of Working Capital shall become final and binding upon
the parties hereto upon the earlier of (i) the failure by the Seller
Representative to object thereto within the period permitted under, and
otherwise in accordance with the requirements of, Section 2.5(b), (ii) the
written agreement between Buyer and the Seller Representative with respect
thereto and (iii) the decision by the Section 2.4(b) Accountant with respect to
disputes under Section 2.5(c). The Preliminary Statement of Working Capital, as
deemed to be agreed pursuant to clause (i) above, or as adjusted pursuant to the
written agreement of the parties hereto or the decision of the Section 2.4(b)
Accountants, when final and binding, is referred to herein as the “Final
Statement of Working Capital”.
 
(e) Adjustment to the Purchase Price. 
 
As soon as practicable (but not more than five (5) Business Days) after the
determination and delivery of the Final Statement of Working Capital in
accordance with this Section 2.5 the amount, if any, by which the Net Working
Capital at the Closing Date as reflected in the Final Statement of Working
Capital is (i) greater than $200,000, shall result in an immediate upward
adjustment of the Purchase Price in such amount as the Net Working Capital
varies from $200,000, which amount shall be payable by Buyer, in immediately
available funds, or (ii) less than $200,000, shall result in an immediate
downward adjustment of the Purchase Price in such amount as the Net Working
Capital varies from $200,000, which amount shall be payable by Sellers by
reduction of such amount from Note A.
 
i) Notwithstanding anything to the contrary contained in this Section 2.5,
pending resolution of all disputed items with respect to the Preliminary
Statement of Working Capital, the amount of any adjustment to the Purchase Price
that is not in dispute shall be paid (i) in the case of any amounts to which the
Seller Representative has not objected pursuant to Section 2.5(b), upon the
earlier of (A) 30 days after receipt by the Seller Representative of the
Preliminary Statement of Working Capital and (B) the date on which the Seller
Representative shall have notified Buyer in writing of any objections thereto
and (ii) in the case of any disputed amount or portions thereof, upon resolution
of any dispute with respect to such amounts or portions.
 
11

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ii) All payments required to be made pursuant to this Section 2.5 shall be paid
to Buyer or Seller, as the case may be, together with any and all interest at a
rate of six (6%) per annum accruing from the Closing Date to the date of
payment.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
 
The Sellers and the Company jointly and severally (but as among the Sellers,
their liability shall be several and proportionate, in accordance with their
respective Seller’s Proportionate Interest) represent and warrant to Buyer as
follows:
 
3.1 Organization and Standing. The Company is a limited liability company, duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite limited liability company power and authority to
own, lease and operate its properties and assets and to carry on its business as
now being conducted. The Company is duly licensed or qualified to do business
and is in good standing in each jurisdiction in which such qualification or
licensing is necessary because of the property and assets owned, leased or
operated by it or because of the nature of its business as now being conducted,
except for any failure to so qualify or be licensed or in good standing that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Schedule 3.1 lists the jurisdictions in which the
Company is qualified to conduct business as a foreign entity. The Company has
made available to Buyer true, complete and correct copies of the organizational
documents of the Company, as amended to the date of this Agreement, and has made
available to Buyer any ownership records. The Company is not in violation of any
provision of its articles of organization. 
 
3.2 Authorization of the Company. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby are within the Company’s power and have been
duly authorized by all necessary action on the part of the managers and/or
members of the Company. This Agreement constitutes (assuming the due execution
and delivery by each of the other parties hereto) the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at Law).
 
12

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
3.3 Noncontravention. Except as set forth in Schedule 3.3, the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby by the Company does not, and the consummation by the Company of the
transactions contemplated hereby will not, (i) contravene or violate any
material provision of the organizational documents of the Company, or (ii)
contravene or violate any material provision of, or result in the termination or
acceleration of, or entitle any party to accelerate any obligation or
indebtedness under, or result in the imposition of any Encumbrance (other than a
Permitted Encumbrance) on the Company pursuant to any mortgage, lease,
franchise, license, permit, agreement, instrument, Law, order, arbitration
award, judgment or decree to which the Company is a party or by which the
Company is bound.
 
3.4 Consents and Filings. Except as set forth in Schedule 3.3, no consent,
approval, license, permit, order or authorization (each, a “Consent”) of, or
registration, declaration or filing (each, a “Filing”) with, any Governmental
Entity is required for or in connection with the execution and delivery of this
Agreement by the Company or the consummation by the Company of the transactions
contemplated hereby.
 
3.5 Capitalization. The authorized, issued and outstanding membership or
percentage interests of the Company consists of 1,000,000 Common Units of which
100% are issued and outstanding and owned by the Sellers as set forth on
Schedule A. Each Seller individually represents and warrants that such Seller
owns his or her membership interests free and clear of all Liens. All of such
Membership Interests are duly authorized, validly issued, and were issued in
compliance in all material respects with all federal, state and local rules,
laws and regulations. The designations, powers, preferences, rights,
qualifications, limitations and restrictions, if any, in respect of each class
and series of membership or percentage interest of the Company are as set forth
in the Company’s Operating Agreement, a copy of which has been provided to the
Buyer and is attached hereto as Exhibit D, and all such designations, powers,
preferences, rights, qualifications, limitations and restrictions are valid,
binding and enforceable in accordance with all applicable laws. There are no
outstanding warrants, options, rights, agreements, convertible securities,
appreciation rights, joint venture, partnership or other commitments of any
nature relating to the Membership Interests of the Company. There are no voting
trusts or other similar agreements with respect to the voting of any of the
Membership Interests, except such, if any, as may be contained in the Company’s
Operating Agreement.
 
3.6 Subsidiaries. The Company does not own, directly or indirectly, any shares
of or other ownership interest in any other Person.
 
3.7 Financial Statements. Attached hereto as Schedule 3.7 are true and correct
copies of (i) the unaudited balance sheets as of December 31, 2006 and the
related statements of operations, changes in equity and cash flows for the year
then ended for the Company, and (ii) the unaudited balance sheet as of October
31, 2007 (the “Balance Sheet Date”) and the related statements of operations and
cash flows of the Company for the ten month period then ended (collectively
“Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP consistently applied (except for the absence of footnote
disclosures required by GAAP)during the periods involved and fairly present in
all material respects the financial position and the results of operations and
cash flow of the Company as of the dates and for the periods presented therein.
 
13

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

3.8 Absence of Undisclosed Liabilities. Except as set forth on Schedule 3.8, the
Company does not have any material liabilities except liabilities (i) reflected
on, accrued or reserved against in the Financial Statements, (ii) incurred in
the ordinary course of business since the Balance Sheet Date, or (iii)
Liabilities of the type not required to be reflected or disclosed on a balance
sheet prepared in accordance with GAAP.
 
3.9 Absence of Certain Changes. Since June 30, 2007, the Company has operated
its business in the ordinary course, consistent with past practice and there has
not been any event or occurrence that has had or could reasonably be expected to
have a Material Adverse Effect. Without limiting the scope of the foregoing,
except as set forth on Schedule 3.9:
 
(a) The Company has not sold, transferred, disposed of, or agreed to sell,
transfer or dispose of, any material assets other than in the ordinary course of
business;
 
(b) The Company has not acquired any material assets except in the ordinary
course of business, nor acquired or merged with any other business;
 
(c) No material tangible asset or property owned, leased or licensed by the
Company has been destroyed, damaged or otherwise lost (whether or not covered by
insurance);
 
(d) The Company has not materially increased (i.e., by more than 10%) the salary
or other compensation payable or to become payable to any of its respective
officers, directors, partners, members, managers or employees or obligated
itself to pay any bonus or other additional salary or compensation (including,
without limitation, through any deferred compensation, severance, retirement,
change of control, retention or similar agreement or arrangement) to any such
person other than in the ordinary course of business and consistent with past
practice;
 
(e) The Company has not made any material change in any pricing, marketing,
purchasing, tax or accounting practice, or made any material tax election or
settled or compromised any material income tax liability;
 
(f) The Company has not made any declaration, setting aside or payment of any
dividend or other distribution with respect to any Membership Interest, or any
repurchase, redemption or other acquisition of any Membership Interest.
Notwithstanding anything contained herein to the contrary, the Company has made
or, prior to the Closing shall have the right to make, distribution all cash on
hand to the Sellers immediately prior to closing to the extent that such
distribution does not reduce Net Working Capital at the closing below $200,000;
 
(g) The Company has not made any loan, advance or capital contribution to or
investment in any Person;
 
14

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
(h) The Company has not amended, rescinded or terminated (and not renewed) any
existing Scheduled Contract or arrangement and no such Scheduled Contract or
arrangement has expired or terminated (and not been renewed) by its terms;
 
(i) The Company has not settled or compromised any material Legal Proceeding;
and
 
(j) The Company has not entered into any commitment (contingent or otherwise) to
do any of the foregoing.
 
3.10 Litigation. Except as set forth in Schedule 3.10, (i) there are no Legal
Proceedings by or before any Governmental Entity or arbitration tribunal
pending, or to the Knowledge of the Sellers’, threatened, against the Company,
and (ii) no injunction, writ, temporary restraining order, decree or any order
of any nature has been issued by any court or other Governmental Entity relating
to the Company or seeking or purporting to enjoin or restrain the execution,
delivery and performance by the Company of this Agreement or the consummation of
the transactions contemplated hereby.
 
3.11 Compliance with Laws. 
 
(a) The Company conducts its business in material compliance with all applicable
Laws.
 
(b) The Company has all material Permits necessary for the conduct of its
business as presently conducted, all of such Permits are valid and in full force
and effect and the Company has not received any notice that it is in violation
of the terms of any of such Permits. Except as set forth in Schedule 3.11(b),
the consummation of the transactions contemplated by this Agreement will not
result in the non-renewal, revocation or termination of any Permit. 
 
3.12 Scheduled Contracts and Proposals. 
 
(a) Schedule 3.12(a) is a true and complete list of all Scheduled Contracts to
which the Company is a party, by which it is bound, or which otherwise pertain
to its business. For the purposes of this Section 3.12(a), the term “Scheduled
Contracts” shall mean the following written or oral contracts, agreements,
indentures, instruments, commitments and amendments thereof with suppliers,
customers, producers, consumers, lenders of the Company and other third parties
that are currently in effect:
 
(i) loan and credit agreements, revolving credit agreements, security
agreements, guarantees, notes, agreements evidencing any lien, conditional sales
agreements, factoring agreements, leasing agreements, sale and leaseback and
synthetic lease agreements, or title retention agreements; 
 
(ii) hedging and similar agreements;
 
15

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
(iii) contracts that involve the sale by the Company of goods, materials,
supplies, or services showing the total amount of the contract at inception,
less amounts billed to date, total estimated cost to complete the contract and
anticipated profit to be earned on the project;
 
(iv) agreements relating to Intellectual Property Rights listed on Schedule
3.13(a);
 
(v) contracts, agreements, indentures, instruments or commitments by and between
the Company and Persons with whom the Company is not dealing at arm’s length;
 
(vi) agreements listed on Schedule 3.18;
 
(vii) franchise, distribution, license or consignment contracts or agreements;
 
(viii) sales, agency or advertising contracts, agreements, or commitments
providing for payments over the life of the contract greater than $50,000;
 
(ix) leases under which either of the Company is the lessor or lessee other than
operating leases that require future payments by either of the Company of more
than $10,000 per annum;
 
(x) management or service contracts or agreements, and contracts and commitments
providing for payments over the life of the Company greater than $50,000;
 
(xi) contracts or agreements with consultants or independent contractors;
 
(xii) agreements of any kind with any Affiliate of the Company;
 
(xiii) agreements of any kind relating to the business of the Company to which
employees of the Company are parties; and
 
(xiv) discount policies and practices, if any.
 
(b) Except as otherwise disclosed on Schedule 3.12(b), as of the Effective Date,
(x) each of the Scheduled Contracts is in full force and effect; (y) the Company
has provided to Buyer a true and complete copy of each written Scheduled
Contract (and all amendments thereto); and (z) there are no oral modifications
or amendments to any of the Scheduled Contracts. In addition:
 
 
16

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
(i) All of the Scheduled Contracts have been legally obtained by the Company and
are binding on the parties thereto, and the Company is in material compliance
with all terms and conditions in such Scheduled Contracts;
 
(ii) The Company has not received any written notice of deficient performance or
administrative deficiencies relating to any Scheduled Contract;
 
(iii) The Company has not received any notice of any stop work orders,
terminations, cure notices, show cause notices or notices of default or breach
under any of the Scheduled Contracts, nor has any such action been threatened or
asserted;
 
(iv) Each Scheduled Contract was entered into in the ordinary course of business
and, based upon assumptions that the Company’s management believes to be
reasonable and subject to such assumptions being fulfilled;
 
(v) There are no Scheduled Contracts for the provision of goods or services by
the Company that include a liquidated damages clause or unlimited liability by
the Company, or liability for consequential damages;
 
(vi) There are no Scheduled Contracts for the provision of goods or services by
the Company that requires the Company to post a surety, performance or other
bond or to be an account party to a letter of credit or bank guarantee;
 
(vii) There are no written claims of any type, or requests for equitable
adjustments outstanding or, to the Knowledge of the Company, threatened under
any Scheduled Contracts in process and no money presently due to the Company on
any Scheduled Contract has been withheld or set off or subject to attempts to
withhold or setoff; and
 
(viii) No party to a Scheduled Contract has notified the Company that it has
breached or violated any Law or any certification, representation, clause,
provision or requirement of any Scheduled Contract.
 
(c) Schedule 3.12(c) sets forth a list of all bids, proposals, offers, or
quotations made by the Company that were outstanding as of the date of this
Agreement (collectively the “Proposals”). True and complete copies of such
Proposals have been made available to the Buyer.
 
17

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
3.13 Intellectual Property. 
 
(a) Schedule 3.13(a) sets forth a list of all U.S. and foreign patents,
registrations and applications for Intellectual Property and all material
unregistered Intellectual Property owned by the Company. The Company owns or has
the right to use all of the Intellectual Property used in its business and all
of the patents, registrations and applications, if any, listed on Schedule
3.13(a) are unexpired and subsisting, and have not been abandoned or cancelled.
 
(b) The Company has taken reasonable steps to maintain the confidentiality of
all information that constitutes a material trade secret of the Company.
 
(c) Schedule 3.13(c) sets forth a complete and accurate list of (i) all material
agreements granting to the Company any material right under or with respect to
any Intellectual Property owned by a third party that is used in connection with
the Company’s business (collectively, the “Inbound Licenses”), other than
commercially available software applications, and (ii) all material license
agreements under which the Company has granted any rights under any Intellectual
Property to any third party (collectively, the “Outbound Licenses”), other than
non-exclusive licenses granted in the ordinary course of business . No loss or
expiration of any material Intellectual Property licensed to the Company under
any Inbound License is pending or, to the Knowledge of the Sellers’, reasonably
foreseeable or threatened. There is no outstanding or, to the Knowledge of the
Sellers’, threatened dispute or disagreement with respect to any Inbound License
or Outbound License. Except as set forth on Schedule 3.13(c), the consummation
of the transactions contemplated by this Agreement will not result in the loss
or impairment of, or give rise to any right of any third party to terminate or
re-price or otherwise modify any of the Company’s rights or obligations under
any Inbound License or any Outbound License.
 
(d) The Intellectual Property owned by the Company or licensed under any Inbound
License or available in the public domain constitutes all the material
Intellectual Property rights necessary for the conduct of the business of the
Company as is currently conducted.
 
(e) None of the products or services distributed, sold or offered by the
Company, nor any technology, content, materials or other Intellectual Property
used, displayed, published, sold, distributed or otherwise commercially
exploited by or for the Company materially infringes upon, misappropriates, or
violates any Intellectual Property of any third party. The Company has not
received any written notice or claim asserting that any such infringement,
misappropriation or violation is occurring or has occurred. To the Knowledge of
the Sellers’, no third party is misappropriating or infringing any material
Intellectual Property owned by the Company.
 
18

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
3.14 Benefit Plans. 
 
(a) Schedule 3.14(a) lists each material “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and each material severance, change in control or
employment plan, program or agreement, and vacation, incentive, bonus, stock
option, stock purchase and restricted stock plan, program or policy sponsored or
maintained by the Company for the benefit of current and former employees of the
Company (each, a “Company Plan”). Copies or descriptions of each Company Plan
have been or will be furnished or made available to Buyer.
 
(b) Except as set forth in Schedule 3.14(b), each Company Plan is in compliance
with ERISA, the Code and other applicable Laws and has been administered in all
material respects in accordance with the terms of such plan and all applicable
Laws. Each Company Plan, if any, that is intended to be qualified within the
meaning of Section 401 of the Code has received a favorable determination letter
as to its qualification, and to the Knowledge of the Sellers’, nothing has
occurred that could reasonably be expected to adversely affect such
qualification.
 
(c) Except as set forth in Schedule 3.14(c), no Legal Proceedings involving any
Company Plan has occurred or, to the Knowledge of the Sellers’, is threatened
(other than routine claims for benefits by participants).
 
(d) The Company does not contribute to any “multiemployer plan” (within the
meaning of Section 3(37) of ERISA) nor has it incurred any withdrawal liability
under any such multiemployer plan under Title IV of ERISA which remains
unsatisfied.
 
3.15 Labor; Employees. 
 
(a) Except as set forth in Schedule 3.15, the Company is neither a party to or
bound by any collective bargaining or similar labor agreement, nor is one
presently being negotiated, there are no existing or, to the Knowledge of the
Sellers’, threatened strikes, lockouts or other labor stoppages involving the
employees of the Company, there is no union organization campaign being
conducted with respect to employees of the Company, and there is no litigation
relating to employment matters pending against the Company.
 
(b) Schedule 3.15(b) sets forth a true and correct list of the name and current
annual salary of each officer or employee of the Company whose annual base
salary exceeds $50,000 and any other form of compensation (other than salary,
bonuses or customary benefits) paid or payable by the Company to each such
officer or employee for the current fiscal year.
 
(c) There are no change of control payments or sale or transaction bonuses
payable to employees, consultants or directors of the Company as a result of the
transactions contemplated by this Agreement (“Change of Control Payments”).
 
19

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
3.16 Taxes. Except as set forth in Schedule 3.16, (i) all Tax Returns required
to be filed by the Company prior to the date hereof have been filed (except
those under valid extension), (ii) all Taxes which were shown to be due on such
Tax Returns have been paid (unless such Taxes are being contested in good
faith), (iii) there is no Legal Proceeding or audit now pending against, or with
respect to, the Company in respect of any Taxes or assessments, (iv) the Company
has never been a member of an affiliated group (other than a group the common
parent of which is the Company filing a consolidated Return, (v) the Company has
no liability for Taxes of any Person arising from the application of Treasury
Regulation Section 1.1502-6 or any analogous provision of state, local or
foreign Law, or as a transferee or successor, by contract, or otherwise, (vi)
the Company is not a party to any Tax sharing agreement or any agreement that
obligates it to make any payment computed by reference to the Taxes, taxable
income or taxable losses of any other Person, (vii) all Taxes required to be
withheld, collected or deposited prior to the date hereof by or with respect to
the Company have been timely withheld, collected or deposited as the case may
be, and to the extent required, have been paid to the relevant Tax Authority and
(viii) there are no liens with respect to Taxes upon the assets of the Company
except for statutory liens for Taxes not yet due and payable or liens for Taxes
that are being contested in good faith.
 
3.17 Environmental Matters. Except as disclosed in Schedule 3.17 (i) the Company
complies with all applicable Laws protecting the quality of the ambient air,
soil, surface water or groundwater or otherwise relating to pollution,
contamination or protection of the environment and possesses and complies with
all applicable Permits required under any such Laws to operate as it currently
operates; and (ii) there are no Legal Proceedings pending or, to the Knowledge
of the Sellers’, threatened, that seek to enforce or impose liability under any
such Law against the Company, or to revoke or modify any such Permit held by the
Company. 
 
3.18 Real Property. Schedule 3.18 hereto sets forth a complete and correct list
of all real property owned or leased by the Company, identifying in each case
whether such property is owned or leased. The Company has good title to, or a
valid and binding leasehold interest in the real property owned or leased by the
Company, as the case may be, free and clear of all Encumbrances (other than
Permitted Encumbrances). Each lease with respect to any real property leased by
the Company (a “Lease”) is in full force and effect as of the date hereof and
the Company is not in breach or default thereunder and has not repudiated any
provision of any Lease, and, to the Knowledge of the Sellers’, neither has any
counterparty to any Lease. No event has occurred which, with notice or lapse of
time, would constitute a breach or default or permit termination, modification
or acceleration under any Lease. There are no material disputes, oral
agreements, or forbearance programs in effect as to any Lease. The Company has
not assigned, transferred, conveyed, subleased, mortgaged, deeded in trust or
encumbered any interest in the leasehold interest. 
 
3.19 Personal Property. The Company owns or has a valid leasehold interest in
all personal property used in its respective business and all such personal
property is in good working order, wear and tear excepted.
 
3.20 Sufficiency of Assets. The assets of the Company constitute all of the
assets (whether real or personal, tangible or intangible) that are reasonably
necessary for the continued conduct of the businesses of the Company after the
Closing in the same manner as presently conducted. All of such assets are either
reflected on the Financial Statements or the Interim Financial Statements or
were acquired since the Interim Financial Statement Date, except for (i)
inventories sold since such date in the ordinary course of business, or (ii)
assets of the type not required to be reflected or disclosed on a balance sheet
prepared in accordance with GAAP. 
 
20

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 
3.21 Insurance. Schedule 3.21 contains an accurate and complete description of
all material policies of fire, liability, workers’ compensation, property,
casualty and other forms of insurance owned or held by the Company. All such
policies are in full force and effect, all premiums with respect thereto
covering all periods up to and including the Closing Date will have been paid,
and no notice of cancellation or termination has been received with respect to
any such policy.
 
3.22 Suppliers and Clients. Schedule 3.22 lists the material suppliers and all
of the clients of the Company. The Company has not (i) received any written
notice of, or has any reason to believe that there are, any outstanding or
threatened disputes with any material supplier or client that have not been
resolved, or (ii) to the Knowledge of the Sellers’ any reason to believe that
there exist any reasonable grounds for any such dispute. No material supplier or
customer has indicated in the last twelve months that it intends to stop,
materially decrease the rate of, or materially change the terms on which it does
business with the Company.
 
3.23 Bank Accounts; Authorized Signatories. Schedule 3.23 contains a complete
and correct list of the names and locations of all banks in which the Company
has a bank account, lock box, safe deposit box and a list of all persons
authorized to withdraw funds from or otherwise take actions with respect
thereto.
 
3.24 Brokers. Neither the Company nor any Seller has employed any investment
banker, broker or finder or incurred any liability for any investment banking
fees, brokerage fees, agent’s commissions or finders’ fees in connection with
the transactions contemplated by this Agreement for which Buyer, or the Company
has, will have or may have any liability.
 
3.25 Affiliate Transactions. Except for employment and consulting relationships
and the payment of compensation and benefits in the ordinary course of business
or as disclosed on Schedules 3.9 or Section 3.12, the Company is not a party to
any material agreement or arrangement with any shareholder, officer, director or
Affiliate of the Company.
 
3.26 Books and Records. The minutes of the meetings of the Company’s members,
owners, managers, and the written consents executed in lieu of the holding of a
meeting contained in the books of the Company delivered to Buyer are true and
correct. 
 
3.27 Restrictions on Business Activities. Except as set forth on Schedule 3.26,
there is no agreement, judgment, injunction, order or decree binding upon the
Company which has the effect of prohibiting or materially impairing any current
business practice of the Company, any acquisition of property by the Company or
the conduct of business by the Company as currently conducted.
 
3.28 Certain Business Practices. The Company has not: (a) used any funds for
material unlawful contributions, gifts, entertainment or other unlawful payments
relating to political activity; (b) made any material unlawful payment to any
foreign or domestic government official or employee or to any foreign or
domestic political party or campaign or violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; (c) consummated any transaction, made
any payment, entered into any agreement or arrangement or taken any other action
in violation of Section 1128B(b) of the Social Security Act, as amended; or (d)
made any other material unlawful payment.
 
21

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

3.29 Takeover Statutes. No applicable takeover statute or similar Law and no
provision of the organizational document or governing instruments of the Company
or any Scheduled Contract to which the Company is a party (a) would or would
purport to impose restrictions which might adversely affect or delay the
consummation of the transactions contemplated by this Agreement or (b) as a
result of the consummation of the transactions contemplated by this Agreement or
the acquisition of Acquired Interest by Buyer (i) would or would purport to
restrict or impair the ability of Buyer to vote or otherwise exercise the rights
of a member with respect to securities of the Company or (ii) would or would
purport to entitle any Person to acquire securities of the Company. 
 
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN THIS
AGREEMENT, NEITHER ANY OF SELLERS NOR THE COMPANY, NOR ANY EMPLOYEES, AGENTS OR
ANY OTHER RELATED PERSONS MAKES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, AND SELLERS AND THE COMPANY HEREBY DISCLAIM ANY SUCH
REPRESENTATION OR WARRANTY NOT SET FORTH IN THIS AGREEMENT.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLERS
 
Each Seller, severally and not jointly, as to such Seller only, hereby
represents and warrants to Buyer as follows:
 
4.1 Authorization. The execution, delivery and performance by such Seller of
this Agreement and the consummation by such Seller of the transactions
contemplated hereby and thereby are within such Seller’s powers and have been
duly authorized by all necessary action on the part of such Seller. This
Agreement constitutes (assuming the due execution and delivery by each of the
other parties hereto) the legal, valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other Laws relating to or affecting creditors’ rights generally
and general equitable principles (whether considered in a proceeding in equity
or at Law). 
 
4.2 The Membership Interests. Such Seller is the record and beneficial owner of
the Membership Interest, as set forth on Schedule A, to be sold by such Seller
hereunder, free and clear of any Encumbrances and, upon transfer of the
Membership Interest to Buyer on the Closing Date in accordance with the terms of
this Agreement, Buyer will receive good and valid title to the Membership
Interest, free and clear of any Encumbrances.
 
22

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 
4.3 Consents and Filings. No Consent or Filing with, any Governmental Entity is
required for or in connection with the execution and delivery of this Agreement
by such Seller, and the consummation by such Seller of the transactions
contemplated hereby, exclusive of any Filings which may be required by
applicable securities and blue sky laws, so-called. 
 
4.4 Noncontravention. The execution, delivery and performance of this Agreement
by such Seller does not, and the consummation by such Seller of the transactions
contemplated hereby will not, (i) contravene or violate any provision of the
organizational documents of such Seller, or (ii) contravene or violate any
provision of, or result in the termination or acceleration of, or entitle any
party to accelerate any obligation or indebtedness under, or result in an
adverse claim to the Membership Interest held by such Seller pursuant to any
mortgage, lease, franchise, license, permit, agreement, instrument, law, order,
arbitration award, judgment or decree to which such Seller is a party or by
which such Seller is bound. 
 
4.5 No Legal Proceedings. No Legal Proceedings are pending or to the Knowledge
of such Seller are threatened against such Seller relating to, or that could
reasonably be expected to prevent or delay the consummation of, the transactions
contemplated hereby.
 
4.6 Receipt of Buyer Common Stock for Seller’s Own Account. The Buyer Common
Stock is being acquired for investment for such Seller’s own account, not as a
nominee or agent, and not with a view to the sale or distribution of all or any
part thereof in violation of federal or state securities laws.
 
4.7 Accredited Investor. Each Seller is an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933 (the “Securities Act”). Each Seller
agrees to furnish any additional information reasonably requested to assure
compliance with applicable federal and state securities laws in connection with
the issuance to such Seller of the Buyer Common Stock .
 
4.8 Disclosure of Information. Each Seller represents and warrants that he or
she (a) has had an opportunity to discuss the Buyer’s business, management,
financial affairs and is aware of the character, business acumen and general
business and financial circumstances of Buyer; (b) has the requisite knowledge
and experience to assess the relative merits and risks of a sale of the
Membership Interests and a purchase of the Buyer Common Stock; (c) has received
and has carefully read and evaluated copies of all documents relevant to the
sale and purchase contemplated by this Agreement; and (d) has had full
opportunity to ask questions and receive answers concerning the historical
business and operations of the Buyer, as well to evaluate the prospects, future
financial condition and the likelihood of success of Buyer.
 
4.9 Restricted Securities. Each Seller is aware that the Buyer Common Stock has
not been registered under the Securities Act is subject to restrictions on
transfer imposed by the Securities Act and may not be freely sold. Such Seller
represents that he or she (a) has liquid assets sufficient to assure that the
purchase contemplated by this Agreement will cause no undue financial
difficulties, (b) can afford the complete loss of his or her investment, and (c)
can provide for current needs and possible contingencies without the need to
sell or dispose of the Buyer Common Stock.
 
23

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
4.10 Legends. Each certificate evidencing Buyer Common Stock shall bear the
following legends (unless Buyer receives an acceptable opinion of counsel that
any such legend is not required): 
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE LAWS OF ANY STATE, AND MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT AND APPLICABLE STATE LAWS, OR AN EXEMPTION FROM THE
REGISTRATION AND QUALIFICATION REQUIREMENTS THEREOF.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to the Company and to the Sellers as
follows:
 
5.1 Organization and Existence. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite power and authority to enter into this Agreement and to consummate
the transactions contemplated hereby.
 
5.2 Authorization. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
are within Buyer’s powers and have been duly authorized by all necessary action
on the part of Buyer. This Agreement constitutes (assuming the due execution and
delivery by each of the other parties hereto) the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with their terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at Law).
 
5.3 Consents and Filings. No Consent of, or Filing with, any Governmental Entity
by Buyer is required for or in connection with the execution and delivery of
this Agreement and the consummation by Buyer of the transactions contemplated
hereby.
 
5.4 Noncontravention. The execution, delivery and performance by Buyer of this
Agreement do not, and the consummation by Buyer of the transactions contemplated
hereby and thereby will not, (i) contravene or violate any provision of the
organizational documents of Buyer, or (ii) contravene or violate any provision
of, or result in the termination or acceleration of, or entitle any party to
accelerate any obligation or indebtedness under, any mortgage, lease, franchise,
license, permit, agreement, instrument, Law, order, arbitration award, judgment
or decree to which Buyer is a party or by which Buyer is bound, except in the
case of clause (ii) to the extent that any such events would not materially
impair or materially delay the ability of Buyer to effect the Closing.
 
24

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
5.5 No Legal Proceedings. There are no Legal Proceedings pending against Buyer,
and Buyer is not subject to any judgment, decree, injunction or order of any
Governmental Entity which, individually or in the aggregate would, enjoin,
rescind or materially delay the transactions contemplated by this Agreement or
otherwise prevent Buyer from complying in all material respects with the terms
and provisions hereof or thereof.
 
5.6 Valid Issuance of Buyer Common Stock. The Buyer Common Stock, when issued
and delivered in accordance with the terms and for the consideration set forth
in this Agreement, will be validly issued, fully paid and nonassessable.
Assuming the accuracy of each Seller’s representations above, the Buyer Common
Stock will be issued in compliance with applicable federal and state securities
laws.
 
5.7 Brokers. Neither Buyer nor any of Buyer’s directors, officers, employees or
agents has employed any investment banker, broker or finder or incurred any
liability for any investment banking fees, brokerage fees, commissions or
finders’ fees or any other fees or commissions to investment bankers, brokers or
finders in connection with the transactions contemplated by this Agreement for
which any Seller, or, in the event the Closing does not occur, the Company, has,
will have or may have any liability.
 
5.8 Commission Filings. The Buyer SEC Reports at the time filed, complied in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be. As of their respective dates, the financial
statements of Buyer included in the Buyer SEC Reports (the "Buyer Financial
Statements") complied when filed as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, and were, when filed, in accordance with the
books and records of Buyer, complete and accurate in all material respects, and
presented fairly the consolidated financial position and the consolidated
results of operations, changes in stockholders' equity and cash flows of Buyer
and its subsidiaries as of the dates and for the periods indicated, in
accordance with generally accepted accounting principles, consistently applied,
subject in the case of interim financial statements to normal year-end
adjustments and the absence of certain footnote information.
 
5.9 No Material Adverse Change. Since the date of the most recent SEC Report,
there has been no material adverse change in the business or financial condition
of Buyer and its Subsidiaries taken as a whole.
 
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF BUYER SET FORTH IN THIS
AGREEMENT, NEITHER BUYER NOR ANY EMPLOYEES, AGENTS OR ANY OTHER RELATED PERSONS
MAKES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AND
BUYER HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY NOT SET FORTH IN THIS
AGREEMENT.
 
25

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE VI
COVENANTS
 
6.1 Conduct of the Business. From the date hereof until the Closing Date,
Sellers shall cause the Company to (i) operate its business in the ordinary
course in all material respects, (ii) promptly advise Buyer of any material
adverse change in the Company that has occurred or that would reasonably be
expected to occur, (iii) comply in all material respects with all Laws
applicable to the Company in the conduct of its business, (iv) use reasonable
efforts to maintain its assets and properties in operating condition in all
material respects (ordinary wear and tear excepted), (v) use reasonable efforts
to keep available the services of its officers and employees, (vi) perform all
of its material obligations under the Scheduled Contracts, and (vii) make all
Filings and pay any fees necessary to maintain in good standing all Permits.
From the date hereof until the Closing Date, Sellers shall not permit the
Company to do or take any action that would have been required to be disclosed
on Schedule 3.9 if it had been taken prior to the date hereof. 
 
6.2 Access. From the date of this Agreement until the Closing, Sellers shall
cause the Company to give Buyer and its lenders, financial sources and
authorized representatives full access to the personnel, offices, properties,
books and records of the Company and shall furnish Buyer and its lenders,
financial sources and authorized representatives with such financial and
operating data and other information concerning the Company as may reasonably be
requested and as may be in the possession or control of the Company. Without
limiting the generality of the foregoing, from the date of this Agreement to the
Closing, to the extent permitted by applicable Law, Sellers shall inform Buyer
of, and consult with Buyer concerning, all material transactions and decisions
affecting the business of the Company, with the understanding that management of
the Company will have final decision making authority through the Closing Date. 
 
6.3 Government Filings. The Company, Buyer and Sellers, each agree to use his,
her or its respective commercially reasonable efforts to (i) obtain any and all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of federal, state, local and foreign Governmental Entities as are
required in connection with the consummation of the transactions contemplated
hereby; (ii) defend any lawsuits or other legal proceedings, whether judicial or
administrative, whether brought derivatively or on behalf of third parties
(including Governmental Entities or officials), challenging this Agreement or
the consummation of the transactions contemplated hereby, and (iii) furnish to
each other such information and assistance and to consult with respect to the
terms of any registration, filing, application or undertaking as reasonably may
be requested in connection with the foregoing.
 
6.4 Further Actions. Each Party shall use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable Law to consummate and
make effective the transactions contemplated by this Agreement. 
 
26

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 
6.5 Tax Returns. The Company shall prepare or cause to be prepared and file or
cause to be filed all Returns (including any amendments thereto) for the Company
for all Tax periods, whether ending on or prior to the Closing Date.
 
6.6 No Solicitation of Other Proposals. 
 
(a) From the date hereof until the earlier of the Closing or the termination of
this Agreement in accordance with its terms, neither the Company nor any Seller
shall intentionally, authorize or permit any of its respective officers,
directors, members, managers, employees, representatives or agents
(collectively, the “Company Representatives”) directly or indirectly to, (i)
solicit, facilitate, initiate, encourage or take any action to solicit,
facilitate, initiate or encourage, any inquiries or communications or the making
of any proposal or offer that constitutes or may constitute an Acquisition
Proposal or (ii) participate or engage in any discussions or negotiations with,
or provide any information to or take any other action with the intent to
facilitate the efforts of, any Person concerning any possible Acquisition
Proposal or any inquiry or communication which might reasonably be expected to
result in an Acquisition Proposal. For purposes of this Agreement, the term
“Acquisition Proposal” shall mean any inquiry, proposal or offer from any Person
(other than Buyer or any of its Affiliates) relating to any merger,
consolidation, recapitalization, liquidation or other direct or indirect
business combination or reorganization, involving the Company or the issuance or
acquisition of shares of capital stock or other securities of the Company or any
tender or exchange offer that if consummated would result in any Person,
together with all Affiliates thereof, beneficially owning shares of capital
stock or other securities of the Company, or the sale, lease, exchange, license
(whether exclusive or not), or other disposition of any significant portion of
the business or other assets of either Company. The Company shall immediately
cease and cause to be terminated and shall cause all Company Representatives to
immediately terminate and cause to be terminated all existing discussions or
negotiations with any Persons conducted heretofore with respect to, or that
could reasonably be expected to lead to, an Acquisition Proposal. The Company
shall promptly notify the Company Representative of its obligations under this
Section6.6. Without limiting the foregoing, it is agreed that any violation of
the restrictions set forth above by any Affiliate of the Company or any Company
Representative, whether or not such Person is purporting to act on behalf of
either Company, shall be deemed to be a breach of this Section6.6 by the
Company. 
 
(b) From the date hereof until the earlier of the Closing or the termination of
this Agreement in accordance with its terms, no member, manager, director or
committee of the Company shall (i) approve or recommend, or propose to approve
or recommend, any Acquisition Proposal other than the sale of the Membership
Interests to Buyer contemplated by this Agreement, (ii) subject to applicable
Law, withdraw or modify or propose to withdraw or modify in a manner adverse to
Buyer its approval or recommendation of the sale of the Membership Interests to
Buyer, this Agreement or the transactions contemplated hereby, (iii) approve,
enter or permit or cause either Company to enter, into any letter of intent,
agreement in principle, acquisition agreement or other similar agreement related
to any Acquisition Proposal or (iv) resolve or announce its intention to do any
of the foregoing.
 
27

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
(c) In addition to the other obligations of the Company set forth in this
Section 6.6, the Company shall immediately advise Buyer orally and in writing of
any Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which could result in an
Acquisition Proposal, and the identity of the Person making the same.
 
6.7 Noncompetition and Nonsolicitation. 
 
(a) Each of Rudy Kraus, Steve Friedman and Ronald Croce (the “Noncompete
Parties”) acknowledge and agree that Buyer is relying on the covenants and
agreements in this Section 6.7 as a material inducement to consummate the
transactions contemplated by this Agreement and that Buyer would not enter into
this Agreement or consummate the transactions contemplated hereby but for the
agreements of each of the Noncompete Parties in this Section 6.7. Buyer
acknowledges that the Noncompete Parties are owners of Validus, LLC (“Validus”)
and DSAEncore, LLC (“DSAEncore”) who together with their subsidiaries engage in
activities that could be viewed as competitive with the Company. It is the
intention of Section 6.7 to provide a limited restrictive covenant to prevent
the Noncompete Parties from engaging in one particular aspect of the Company’s
business namely providing turn-key design, procurement, construction management
and installation services for mission critical facilities with an initial
contract value in excess of $5 million (the “Business”); provided that nothing
contained in this Agreement shall limit the ability of DSAEncore to engage in
the Business with the customers set forth on Schedule 6.7.
 
(b) Each of the Noncompete Parties agree that engagement by any of them or their
Affiliates in the Business would cause irreparable damage to Buyer. For a time
period of two (2) calendar years following the Closing Date (provided, that the
obligations hereunder of the Noncompete Parties shall be extended by adding to
such term the length of time, if any, during which any of them and/or their
respective Affiliates shall be or remain in violation of their obligations under
this Section 6.7) (the “Noncompete Term”), none of the Noncompete Parties shall,
without the prior written consent of Buyer, (i) directly or indirectly, alone or
as an equity holder (other than as a holder of less than 5% of the capital stock
of any publicly traded corporation), partner, officer, director, employee,
consultant, independent contractor, agent or otherwise engage in the Business
(ii) with respect to the Business only, divert, or in any way attempt to divert,
any customer or prospect of the Buyer or the Company from engaging in business
with the Company or Buyer , or (iii) solicit or encourage any officer, employee
or consultant of Buyer or the Company to leave their employ for employment by or
with any of them or any of their respective Affiliates. 
 
(c) If at any time the provisions of this Section 6.7 shall be determined to be
invalid or unenforceable, by reason of being vague or unreasonable as to area,
duration or scope of activity, then this Section 6.7 shall be considered
divisible and shall become and be immediately amended to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
all of the parties hereto agree that this Section 6.7 as so amended shall be
valid and binding as though any invalid or unenforceable provision had not been
included herein.
 
28

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
6.8  Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand in connection with (a) any
transaction contemplated under this Agreement or (b) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction on or prior to the Closing Date
involving any Seller, each of the other Parties shall cooperate with him or it
and his or its counsel in the contest or defense and provide such testimony and
access to its books and records as shall be necessary in connection with the
contest or defense, provided that any reasonable actual, out-of-pocket costs
incurred as a result of such cooperation shall be reimbursed to the cooperating
party.
 
6.9 Cooperation as to Taxes. After the Closing, upon reasonable written notice,
Buyer and Sellers shall furnish or cause to be furnished to each other, as
promptly as practicable, such information and assistance (to the extent within
the control of such party) relating to the Company (including access to books
and records) as is reasonably necessary for the filing of all Tax returns, and
the making of any election related to Taxes, the preparation for any audit by
any Governmental Authority, and the prosecution or defense of any claim, suit or
proceeding related to any Tax return. Sellers and Buyer shall reasonably
cooperate with each other in the conduct of any audit or other proceeding
relating to Taxes involving the Company. Buyer agrees that for a period of four
(4) years after the Closing Date, it will maintain and preserve the books,
records and files relating to the Company prior to Closing, and Seller and its
Affiliates (at their own expense) shall have the right after the Closing to
reasonably inspect and to make copies of the same upon reasonable prior notice
at a mutually agreed time during normal business hours for any purposes of this
Section.


ARTICLE VII
CONDITIONS TO CLOSING
 
7.1 Conditions Precedent to Buyer’s Obligations. The obligation of Buyer to
consummate the Closing and the other transactions contemplated by this Agreement
is expressly subject to the fulfillment or express written waiver of the
following conditions on or prior to the Closing Date:
 
(a) Representations and Warranties True. Each of the representations and
warranties contained in Article III and Article IV shall be true and correct in
all material respects at and as of the Closing, except for those (x)
representations and warranties that are qualified by materiality, which
representations and warranties shall be true and correct in all respects, and
(y) representations and warranties that expressly relate to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date.
 
29

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
(b) Covenants Performed. The Company and each Seller shall have performed, on or
before the Closing Date, all material obligations contained in this Agreement
which by the terms hereof are required to be performed by it on or before the
Closing Date.
 
(c) Compliance Certificate. Buyer shall have received the certificates signed by
an officer of the Company and each Seller, certifying as to the matters set
forth in Sections 7.1(a) and 7.1(b) above.
 
(d) Required Consents and Approvals. All of the approvals, consents and licenses
listed on Schedule 7.1(d) shall have been obtained.
 
(e) No Injunction, Etc. There shall not be any order of any court or
governmental agency restraining or invalidating the material transactions which
are the subject of this Agreement.
 
(f) Deliverables. The Company and the Sellers shall have delivered the items set
forth in Section 2.3(b).
 
(g) Termination of Agreement. The Company shall have terminated the
Administrative Support Agreement with DSA Encore, LLC.
 
(h) Employment Agreements. Each of Messrs. James Embley, Eric Holzworth and
William Pirrone shall have (i) terminated all existing employment agreements
with the Company entered into prior to the date hereof, and (ii) executed and
delivered Employment Agreements, as of the date hereof, to Buyer.
 
(i) Legal Opinion. The Sellers shall have delivered to Buyer an opinion, dated
the Closing Date, of Berkowitz, Trager & Trager, LLC, counsel to the Company, in
form and substance reasonably satisfactory to Buyer.
 
(j) Good Standing Certificates. The Company shall have delivered to Buyer a
certificate of good standing from the Secretary of State of the State of
Delaware and the Secretary of State or other appropriate authority of each
jurisdiction in which it is qualified or licensed to do business. Each such
certificate shall be dated no more than 10 Business Days prior to the Closing
Date.
 
(k) No Material Adverse Effect. From and including the date hereof, there shall
not have occurred any event and no circumstance shall exist which, alone or
together with any one or more other events or circumstances has had, is having
or would reasonably be expected to have a Material Adverse Effect.
 
(l) Working Capital. On the Closing Date, the Company shall have working capital
(defined as current assets minus current liabilities as determined in accordance
with GAAP) of at least $200,000 and Sellers shall deliver to Buyer a
certificate, signed by the Chief Financial Officer (or comparable person) of the
Company, certifying to such amount.
 
30

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 
(m) Operating Agreement. The existing Operating Agreement of the Company shall
have been terminated.
 
7.2 Conditions Precedent to the Company’s and Seller’s Obligations. The
obligation of the Company and each Seller to consummate this Agreement and the
other transactions contemplated by this Agreement is expressly subject to the
fulfillment or express written waiver of the following conditions on or prior to
the Closing Date:
 
(a) Representations and Warranties True. Each of the representations and
warranties of Buyer contained in Article V shall be true and correct in all
material respects at and as of the Closing.
 
(b) Obligations Performed. Buyer shall have performed in all material respects,
on or before the Closing Date, all obligations contained in this Agreement which
by the terms hereof are required to be performed by Buyer on or before the
Closing Date.
 
(c) Compliance Certificate. The Company shall have received a certificate signed
by an authorized officer of Buyer certifying as to the matters set forth in
Section 7.2(b).
 
(d) Deliverables. The Buyer shall have delivered the items set forth in Section
2.3(a).
 
(e) Legal Opinion. The Buyer shall have delivered to the Sellers an opinion,
dated the Closing Date, of Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.,
counsel to the Buyer, in form and substance reasonably satisfactory to Sellers.
 
(f) No Injunction, Etc. There shall not be any order of any court or
governmental agency restraining or invalidating the material transactions which
are the subject of this Agreement.
 
(g) No Material Adverse Change. From and including the date hereof, there shall
not have occurred any event and no circumstance shall exist which, alone or
together with any one or more other events or circumstances has had, is having
or would reasonably be expected to result in a material adverse change in Buyer.
 
31

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE VIII
INDEMNIFICATION OBLIGATIONS
 
8.1 Survival. Each of the representations and warranties of the Company and the
Sellers contained in Articles III and IV of this Agreement shall survive the
Closing and not terminate until one year from the Closing Date, except that the
representations and warranties set forth in Sections 3.1, 3.2, 3.5, 3.16, 3.17,
4.1, and 4.2 shall not terminate and shall survive indefinitely subject to the
applicable statute of limitations. Notwithstanding the foregoing, any
representation or warranty in respect of which indemnity may be sought under
Article VIII of this Agreement shall survive the time at which it would
otherwise terminate pursuant to this Section 8.1 if written notice of a good
faith claim for indemnification in respect of such representation or warranty
shall have been duly given prior to such time, in which event such
representation or warranty shall survive solely with respect to such claim until
the final resolution thereof.
 
Notwithstanding the foregoing, if Buyer has actual knowledge at or before the
Closing of any breach or non-fulfillment of a representation, warranty, covenant
or agreement herein by Seller and Buyer nevertheless proceeds to consummate the
transaction contemplated hereby, then without further act on the part of any
party hereto, Buyer shall be deemed to have waived its rights with respect to
such breach or non-fulfillment (but not without respect to any other breach or
non-fulfillment).
 
8.2 Sellers’ Indemnification Obligations. From and after the Closing, the
Sellers, severally, and not jointly (proportionately, in accordance with their
respective Seller’s Proportionate Interest), agree to indemnify and hold Buyer
and its Affiliates, including the Company, and their respective officers,
directors and shareholders, but only in their capacities as such, (the “Buyer
Indemnified Parties”) harmless and shall reimburse Buyer Indemnified Parties
first pursuant to the Escrow Agreement, second by means of set-off against Note
A and the Earn-Out Payments and then personally for any Damages incurred or
suffered by Buyer Indemnified Parties arising out of any misrepresentation or
breach of representation or warranty, covenant or agreement made or to be
performed by any Seller (or the Company) under this Agreement. 
 
Notwithstanding anything contained in this Agreement to the contrary, (i)
Sellers shall have no liability (for indemnification or otherwise) with respect
to claims under this Section 8.2 until the total of all Damages with respect to
such matters exceeds Fifty Thousand Dollars ($50,000) (the “Basket”) and then
for the amount of all Damages, including the Basket, and (ii) the aggregate
liability of Sellers under this Article VIII shall in no event exceed the sum of
Four Million ($4,000,000) Dollars (the “Cap”); provided, however, that neither
the Basket nor the Cap shall be taken into account if the Damages relate to any
breach of a representation or warranty set forth in Sections 3.1, 3.2. 3.5,
3.16, 3.17, 4.1 or 4.2 or for any shortfall of the working capital as set forth
in the certificate delivered to Buyer at Closing.
 
For purposes of this Article VIII, all “Damages” shall be computed net of any
insurance coverage with respect thereto that reduces the Damages that would
otherwise be sustained; provided, however, that in all cases, the timing of the
receipt or realization of insurance proceeds shall be taken into account in
determining the amount of reduction of Damages.
 
32

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 
8.3 Notice of Claim. If a claim is asserted against a Buyer Indemnified Party by
a third party (a “Third Party Claim”) that could reasonably be expected to give
such Buyer Indemnified Party the right to be indemnified under this Article
VIII, or if a Buyer Indemnified Party believes that it is entitled to
indemnification under this Article VIII on the basis of a direct claim against
such Buyer Indemnified Party under this Agreement (a “Direct Claim”), then the
Buyer Indemnified Party seeking indemnification hereunder shall give written
notice thereof (a “Notice of Claim”) to the applicable Sellers (collectively the
“Indemnifying Party”) as promptly as is practicable from the date on which the
Buyer Indemnified Party obtains knowledge of such claim (but in no event later
than the applicable survival period set forth in Section 8.1 above), provided
that a delay in notifying the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations under this Agreement except to the extent
that (and only to the extent that) the Indemnifying Party is materially
prejudiced by such delay. The Notice of Claims shall specify whether the claim
is a Third Party Claim or a Direct Claim, and shall set forth in reasonable
detail the grounds and the amount or estimated amount of the claim. 
 
8.4 Direct Claims. The Indemnifying Party shall have 20 Business Days from
receipt of the Notice of Claim with respect to any Direct Claim to deliver to
the Buyer Indemnified Party a written notice objecting to any item or amount set
forth in the Notice of Claim (a “Direct Claim Counter Notice”). If no such
objection if given in a timely manner, the Indemnifying Party shall be deemed to
have consented and agreed to such item or amount. Should the Parties, within
such 20 Business Days period (subject to any possible extensions agreed between
them), agree, in whole or in part, upon the Indemnifying Party’s liability for
Damages, the Indemnified Party shall, pursuant to the terms of this Agreement,
pay the Buyer Indemnified Party for the entire agreed upon amount of Damages.
 
8.5 Third Party Claims. Upon receipt by the Indemnifying Party of a Notice of
Claim with respect to a Third Party Claim, the Indemnifying Party shall have the
right to assume the defense of such Third Party Claim with counsel reasonably
satisfactory to the Buyer Indemnified Party and the Buyer Indemnified Party
shall cooperate to the extent reasonably requested by the Indemnifying Party in
the defense or prosecution thereof, provided that the Buyer Indemnified Party is
reimbursed by the Indemnifying Party for its actual out-of-pocket costs in
connection therewith. If the Indemnifying Party elects to assume the defense of
such claim, the Buyer Indemnified Party shall have the right to employ its own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of the Buyer Indemnified Party, unless there is, under applicable
standards of conduct, a conflict on any significant issue between Indemnifying
Party and the Buyer Indemnified Party, in which case the reasonable fees and
expenses of one such counsel shall be at the expense of the Indemnifying Party.
Unless and until the Indemnifying Party assumes the defense of a Third Party
Claim, but in no event prior to 20 Business Days from receipt by the
Indemnifying Party of the Notice of Claim with respect to any Third Party Claim,
the Buyer Indemnified Party may defend against the Third Party Claim in any
manner it may reasonably deem appropriate, the reasonable costs and expenses of
which shall be borne by the Indemnifying Party. If the Indemnifying Party has
assumed the defense of any claim against the Buyer Indemnified Party, the
Indemnifying Party shall not settle such claim without the prior written consent
of the Buyer Indemnified Party, which consent shall not be unreasonably
withheld, delayed or conditioned. If the Indemnifying Party does not assume the
defense of a Third Party Claim, but does not dispute the Buyer Indemnified
Party’s right to indemnification by delivering to the Buyer Indemnified Party a
written notice objecting to any item or amount set forth in the Notice of Claim
(a “Third Party Claim Counter Notice” and collectively with the Direct Claim
Counter Notice, a “Counter Notice”), the Indemnifying Party shall have the right
to participate in the defense of such claim through counsel of its choice, at
the Indemnifying Party’s expense, and the Buyer Indemnified Party shall not
settle such claim without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld, delayed or conditioned.
 
33

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 
8.6 Disputes. In the event that Sellers or Buyer shall dispute any claim for
indemnification made hereunder, Buyer and the Sellers’ Representative will
attempt to resolve such dispute through good faith negotiation. If Buyer and the
Sellers’ Representative are unable to resolve such dispute through good faith
negotiation within 30 days after the Sellers deliver the Counter Notice, the
dispute will be settled by binding arbitration conducted before a single
arbitrator. Either Buyer or the Sellers’ Representative may submit the dispute
to arbitration. The arbitration will be conducted in accordance with the then
applicable Commercial Arbitration Rules of the American Arbitration Association
(“AAA”) and will be held in the State of Maryland. The arbitrator shall be
mutually agreed upon by Buyer and the Sellers, but if they are unable to agree
on an arbitrator, the arbitrator shall be appointed by AAA. All arbitration
proceedings shall be closed to the public and confidential. All records relating
thereto shall be permanently sealed, except as necessary to obtain court
confirmation of the arbitrator’s decision. The arbitrator will be bound by the
terms and conditions of this Agreement and shall have no power, in rendering his
or her award, to alter or depart from any express provision of these agreements,
and his or her failure to observe this limitation shall constitute grounds for
vacating the award. The award of the arbitrator shall be final and binding upon
the parties, and judgment upon the award may be entered in any court having
jurisdiction thereof. 
 
8.7 Buyer’s Indemnification Obligations. From and after the Closing, Buyer
agrees to indemnify and hold Sellers and their heirs, legal representatives,
successors and assigns, (the “Seller Indemnified Parties”) harmless and shall
reimburse Seller Indemnified Parties for any Damages incurred or suffered by
Seller Indemnified Parties arising out of any misrepresentation or breach of
representation or warranty, covenant or agreement made or to be performed by
Buyer under this Agreement. Notwithstanding the foregoing, Buyer shall have no
liability (for indemnification or otherwise) with respect to claims under this
Section 8.7 until the total of all Damages with respect to such matters exceeds
Fifty Thousand Dollars ($50,000) and then for the amount of all Damages.
Notwithstanding the foregoing, if a Seller has actual knowledge at or before the
Closing of any breach or non-fulfillment of a representation, warranty, covenant
or agreement herein by Buyer and Sellers nevertheless proceed to consummate the
transaction contemplated hereby, then without further act on the part of any
party hereto, each Seller shall be deemed to have waived its rights with respect
to such breach or non-fulfillment (but not without respect to any other breach
or non-fulfillment).
 
8.8 Exclusive Remedy. Notwithstanding anything contained in this Agreement to
the contrary, the Parties acknowledge and agree that the indemnities set forth
in this Article VIII will be the sole and exclusive remedy of the Parties for
any breach, default, inaccuracy or failure of any of the warranties,
representations, conditions, covenants or agreements by the other contained in
this Agreement, whether for Damages or other legal or equitable relief and
whether based upon contract, tort or upon any other theory of law and, with
respect to indemnification, where applicable, be subject to the limitations and
procedures contained in this Article VIII. 
 
34

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE IX
TERMINATION, AMENDMENT AND WAIVER
 
9.1 Termination. This Agreement may be terminated:
 
(a) at any time prior to the Closing Date by mutual written agreement of Buyer
and the Company;
 
(b) by Sellers, acting unanimously, by written notice to Buyer if any event or
circumstance occurs that makes it impossible to satisfy any condition precedent
under Section7.1(m) (unless the failure results primarily from any action or
inaction of the Company or any Seller in violation of the terms of this
Agreement);
 
(c) by Sellers, acting unanimously, by written notice to Buyer if any of Buyer’s
representations and warranties made in Article V were materially inaccurate when
made or if Buyer is unable to pay the consideration for the Membership Interests
at the time that the Closing is otherwise required to occur;
 
(d) by Buyer by written notice to each of the Sellers if any event or
circumstance occurs that makes it impossible to satisfy any condition precedent
under Section7.1 (unless the failure results primarily from any action or
inaction of Buyer in violation of the terms of this Agreement); or
 
(e) by Buyer if any of the representations and warranties made in Article III or
Article IV were materially inaccurate when made or if Buyer will not be able to
obtain good title, free of all Encumbrances, to all of the Membership Interests
at the Closing.
 
9.2 Effect of Termination. If this Agreement is terminated as permitted by
Section 9.1, such termination shall be without liability of any Party to the
other Parties. This Section 9.2 and the provisions of Article X shall survive
any termination hereof pursuant to Section 9.1. The termination of this
Agreement shall not affect or in any way diminish the obligations of Buyer under
that certain Confidentiality Agreement dated __________, 2007, which obligations
shall survive any such termination.
 
ARTICLE X
MISCELLANEOUS
 
10.1 Expenses; Transfer Taxes. Except as otherwise provided in this Agreement,
whether or not the Closing takes place, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses. For the avoidance of doubt,
the Sellers, and not the Company nor Buyer, shall be responsible for any and all
fees or other costs to any third party advisors to the Company or the Sellers
incurred prior to the Closing. Notwithstanding any provision of this Agreement
to the contrary, any transfer, documentary, sales, use, registration and other
such Taxes incurred in connection with the consummation of the transactions
contemplated by this Agreement shall be borne equally by the Sellers, on the one
hand, and Buyer, on the other hand.
 
35

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

10.2 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be sent, delivered or mailed, addressed or sent by
telecopier:
 

(a)
if to Buyer (or to any Company after the Closing), to:
 
Fortress International Group, Inc.
9841 Broken Land Parkway, Suite 100
Columbia, Maryland 21046
Attention: Thomas P. Rosato
Fax: 410-312-9979


with a copy to:


Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attention: Kenneth R. Koch, Esq.
Fax: 212-983-3115

 

(b)
if to the Company prior to the Closing, to:
 
Rubicon Integration, LLC
16 Barbara Drive
Holmdel, New Jersey 06773
Attention:_____________
Fax: _________________


with a copy to (which shall not constitute notice):


Paul Berg, Esq.
Berkowitz, Trager & Trager, LLC
8 Wright Street
Westport, Connecticut 26880
Fax: 203-226-3801

 

(c)
if to a Seller, to the address set forth on such Seller’s signature page hereto.
 
with a copy to (which shall not constitute notice):


Paul Berg, Esq.
Berkowitz, Trager & Trager, LLC
8 Wright Street
Westport, Connecticut 26880
Fax: 203-226-3801

 
36

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

Each such notice, request or other communication shall be given (i) by mail
(postage prepaid, registered or certified mail, return receipt requested), (ii)
by hand delivery, (iii) by nationally recognized courier service or (iv) by
telecopier, receipt confirmed (with a confirmation copy to be sent by first
class mail; provided that the failure to send such confirmation copy shall not
prevent such telecopier notice from being effective). Each such notice, request
or communication shall be effective (i) if mailed, three calendar days after
mailing at the address specified in this Section 10.2 (or in accordance with the
latest unrevoked written direction from such Party), (ii) if delivered by hand
or by nationally recognized courier service, when delivered at the address
specified in this Section10.2 (or in accordance with the latest unrevoked
written direction from the receiving Party) and (iii) if sent by telecopier,
when such telecopy is transmitted to the fax number specified in this
Section10.2 (or in accordance with the latest unrevoked written direction from
the receiving Party), and the appropriate confirmation is received.
 
10.3 Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
found to be invalid or unenforceable in any jurisdiction, (i) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid or enforceable, such provision and (ii) the remainder of this
Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
 
10.4 Amendments and Waivers. This Agreement may not be amended, supplemented,
modified or terminated except by an instrument in writing signed on behalf of
Buyer, the Company and all of the Sellers . The Parties hereto may, by an
instrument in writing signed on behalf of such Party, waive compliance by any
other Party with any term or provision of this Agreement that such other Party
was or is obligated to comply with or perform. No failure or delay by any Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision of this Agreement, whether or not
similar, nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.
 
10.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall, taken
together, be considered one and the same agreement. The execution of this
Agreement by any of the Parties may be evidenced by way of a facsimile
transmission of such Party’s signature, or a photocopy of such facsimile
transmission, and such facsimile signature shall be deemed to constitute the
original signature of such Party thereto.
 
37

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

10.6 Entire Agreement. This Agreement (together with the agreements, Schedules
and certificates referred to herein or delivered pursuant hereto) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof.
 
10.7 No Third Party Beneficiaries. Except for the rights of the Buyer
Indemnified Parties under Article VIII, this Agreement is intended solely for
the benefit of the Parties hereto and is not intended to confer upon any other
Person any rights or remedies.
 
10.8 Governing Law. This Agreement and all claims arising out of or relating to
it shall be governed by and construed in accordance with the Laws of the State
of Delaware, without regard to the conflicts of Laws rules thereof. 
 
10.9 Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the District of Maryland, or if such court does not have jurisdiction,
the Howard County Circuit Court located in Ellicott City, Maryland, or if such
court does not have jurisdiction, the Howard County District Court, located in
Ellicott City, Maryland, for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each of the parties hereto further agrees that service of any process, summons,
notice or document by U.S. certified mail to such Party’s respective address set
forth in Section10.2 shall be effective service of process for any Legal
Proceeding in Maryland with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the parties hereto irrevocably and unconditionally waives any objection to the
laying of venue of any Legal Proceeding arising out of this Agreement or the
transactions contemplated hereby in (i) the United States District Court for the
District of Maryland or (ii) the Howard County Circuit Court or Howard County
District Court, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such Legal Proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
10.10 Publicity. Subject to its legal obligations (including requirements of
stock exchanges and other similar regulatory bodies), the Parties shall consult
with each other with respect to the timing and content of all announcements
regarding this Agreement or the transactions contemplated hereby and shall use
reasonable efforts to agree upon the text of any such announcement prior to its
release; provided, however, that, to the extent that any announcement regarding
this Agreement or the transactions contemplated hereby is made at any time, each
Party may issue further announcements (including press releases, tombstones and
similar announcements) without the consent of the other Party so long as such
further announcements are consistent with, and not broader in scope than, the
previously issued announcement.
 
38

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
10.11 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned by any of the Parties without the prior written
consent of each of the other Parties, except that Buyer may (i) assign any of
its rights under this Agreement to any one or more Affiliates, (ii) make a
collateral assignment of any rights or benefits hereunder to any lender, or
(iii) assign any or all of its rights, interests or obligations hereunder in
connection with any sale of Buyer or the Company of all or substantially all of
the assets of Buyer or the Company; provided, however, that notwithstanding any
such assignment, Buyer shall be and remain, jointly and severally with such
assignee, primarily liable for all of the obligation of the “Buyer” under this
Agreement.. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors and permitted assigns. Any attempted assignment in
violation of the terms of this 10.11 shall be null and void, ab initio.
Assignment by any Party in accordance with the terms of this 10.11 shall not
relieve the assignor of any liability.
 
10.12 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as of drafted jointly
by the parties and no presumption of burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. References in this Agreement to any gender include references to
all genders, and references to the singular include references to the plural and
vice versa. The words “include”, “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation”.
Unless the context otherwise requires, references in this Agreement to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to this Agreement. Unless the context
otherwise requires, the words “hereof”, “hereby”, “hereunder” and “herein” and
words of similar meaning when used in this Agreement refer to this Agreement in
its entirety and not to any particular Article, Section or provision of this
Agreement. All references in this Agreement to “dollars” and “$” are to United
States dollars. Any definition of or reference to any Law, agreement, instrument
or other document herein will be construed as referring to such Law, agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified. Any definition of or reference to any statute will be
construed as referring also to any rules and regulations promulgated thereunder.
 


 
[SIGNATURE PAGE FOLLOWS]
 
39

--------------------------------------------------------------------------------




Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 


 
FORTRESS INTERNATIONAL GROUP, INC.RUBICON INTEGRATION, LLC


By: /s/ Thomas P. Rosato                        
 
By:/s/ James Embley                                      
Name: Thomas P. Rosato                         
 
Name: James Embley                                       
Title: Chief Executive Officer
 
Title: Chief Executive Officer

 

--------------------------------------------------------------------------------

